El Juez Asociado Señor Córdova Davila,
emitió la opinión del tribunal.
The Federal Land Bank of Baltimore inició un procedi-miento de ejecución de hipoteca contra Julio Acevedo Bos-ques y su esposa Josefa Vera, para hacer efectivo un cré-dito de $1,000 con sus intereses al 5% por ciento anual. Para garantía de este préstamo los esposos Acevedo Vera hipo-tecaron una finca de su propiedad que más tarde fué gra-vada con una segunda hipoteca a favor de los Estados Unidos de América. El acreedor hipotecario incluyó a los Estados Unidos como demandado en el procedimiento y no-tificó al “Attorney General” de los Estados Unidos y al Fiscal Federal de Puerto Rico (United States District Attorney), quien compareció ante la corte inferior alegando que la misma carecía de jurisdicción y competencia en cuanto a los Estados Unidos y al crédito de que era dueño. *207La corte inferior declaró nulo el procedimiento seguido en cuanto a Estados Unidos alegando que ni la Ley Hipoteca-ria ni su reglamento autorizan que se haga parte deman-dada en un procedimiento para el cobro de un crédito hi-potecario a las personas interesadas en las responsabilida-des que se hubieren inscrito después del derecho del actor y que además la ley titulada “An Act to permit the United States to be made a party defendant in certain cases” no es de aplicación al presente caso. La corte inferior suspende toda acción tomada en relación con el crédito del peticiona-rio y declara que cesa en el ejercicio de su jurisdicción y competencia en cuanto a dicho peticionario y su crédito. En vista de esta resolución The Federal Land Bank solicitó de esta corte la expedición de un auto de certiorari para re-visar los procedimientos de la corte inferior.
 La cuestión fundamental a resolver es si esta ley para permitir a Estados Unidos ser designado como parte demandada en ciertos casos rige en Puerto Rico con la misma amplitud y alcance que en los Estados del Continente. De acuerdo con nuestra Ley Hipotecaria, cuando existen res-ponsabilidades inscritas .con posterioridad al derecho del acreedor ejecutante, se notificará el auto de requerimiento de pago a las personas interesadas en dichas responsabili-dades. Esta notificación a los acreedores que inscribieron con posterioridad al ejecutante ofrece a los mismos la opor-tunidad de satisfacer el crédito, intereses y costas, antes del remate, y de intervenir en el avalúo y subasta de los bienes si así lo desean. Hecha esta notificación sigue su curso el procedimiento de apremio, sin hacerse otra alguna a los acreedores. 4 Morell, 58; 3 Barrachina, 163. No requiere la Ley Hipotecaria que se incluya como demandados a los acreedores posteriores. Basta cumplir con el requisito de la notificación.
En Estados Unidos continentales el acreedor posterior no es generalmente una parte necesaria para que la corte pueda dictar una sentencia obligatoria y definitiva en cuanto *208a las partes que intervinieron en el procedimiento; pero si este segundo acreedor no lia sido incluido como parte deman-dada, la sentencia dictada no le afecta ni impide que en el futuro ejercite cualquier derecho de redención que pueda tener. Este derecho de redención tiene su origen en las cortes de equidad. Surgió de la necesidad, para atenuar la severidad del derecho común, que permitía que el título de la propiedad pasase del deudor al acreedor hipotecario y que se consolidase en éste el dominio absoluto y definitivo cuando el primero faltase a las condiciones estipuladas en el contrato. Para extinguir este derecho de redención, cono-cido con el nombre de “equity of redemption”, es que el acreedor hipotecario acude al procedimiento de “foreclosure” contra el deudor hipotecario y cualquier otra parte con derecho a redimir. Para suavizar los rígidos preceptos del derecho común, acudieron las cortes inglesas al dere-cho romano, en cuyas fuentes bebieron los principios de equi-dad que ampararon los derechos del deudor hipotecario. Reconociendo esta contribución del derecho civil, dice la Corte Suprema de Illinois en el caso de Longwith v. Butler, 8 Ill. 37:
“La equidad, sin embargo, ba obtenido jurisdicción sobre el ob-jeto de la hipoteca, y, con un espíritu de humanidad y justicia, ha modificado esencialmente los principios de derecho común, y como han dicho algunos eminentes escritores, ha conseguido un noble triunfo sobre los tecnicismos. 4 Kent, 158; 2 Story, sec. 1014. To-dos los que tengan algún conocimiento del derecho romano conven-drán en que las doctrinas equitativas que ahora prevalecen umver-salmente con respecto a hipotecas, han sido derivadas de aquella fuente. El derecho civil, en éste como en muchos otros casos, ha sido el gran arsenal donde las cortes de equidad en Inglaterra se han equipado con las armas más eficientes para liberarse de las severidades del inflexible y riguroso derecho común.
* * * * * * *
“La falta de pago en la fecha estipulada no implicaba en el de-recho civil la pérdida de la cosa hipotecada o pignorada; pero el acreedor obtenía el derecho de reembolsarse, vendiendo, y ordinaria-mente podía Vender sin ninguna sanción judicial, después de notifi-car al deudor de su intención, tuviera 'o no autoridad expresa para la *209venta. 2 Story’s Eq., sec. 1009, y numerosas autoridades allí cita-das. En realidad, se acudía generalmente a las cortes en tales casos, cuando la venta de la propiedad, real o personal, no podía efectuarse, con el propósito de obtener un decreto, invistiendo al acreedor hipo-tecario con el dominio absoluto de dicha propiedad. 2 Story’s Eq., sec. 1024.”
Entre nosotros tanto el deudor hipotecario como los acreedores posteriores tienen oportunidad de satisfacer la cantidad reclamada hasta momentos antes de efectuarse el remate de los bienes hipotecados. Existen prácticamente para el deudor y acreedores posteriores las mismas garan-tías reconocidas por los principios de equidad. En el pre-sente caso Estados Unidos es un segundo acreedor hipoteca-rio. El Banco Federal utiliza para cobrar su crédito el pro-cedimiento sumario. Requerido de pago el deudor y noti-ficados los subsiguientes acreedores, la corte adquiere juris-dicción para cancelar los gravámenes posteriores, sin nece-sidad de ulteriores procedimientos, una vez efectuada la venta judicial. Esta ha sido la práctica invariablemente se-guida desde la implantación del sistema hipotecario. En este caso, sin embargo, se pide que se incluya como parte demandada a Estados Unidos, porque no de otro modo po-dría disponerse del gravamen posterior constituido a su favor, toda vez que se trata del poder soberano. Debido a la inmunidad de que goza la soberanía, ya se trate de Estados Unidos, un estado o territorio, ha sido imposible en el pasado cancelar gravámenes constituidos a favor del soberano, sin incluirlo como parte demandada, para lo cual era necesario obtener su consentimiento. El acreedor hipo-tecario podía demandar y obtener sin obstáculos la venta del inmueble hipotecado; pero el gravamen del estado per-manecía intacto como antes de iniciarse la acción. Christian v. Atlantic & N. C. Railroad, 133 U. S. 243. Para remediar esta dificultad se aprobó la ley que permite a los Estados Unidos ser designado como parte demandada bajo ciertas condiciones. Copiamos a continuación las razones expues-*210tas por el Comité Judicial de la Cámara de Representantes de los Estados Unidos para recomendar favorablemente esta medida legislativa:
“Esta legislación ha sido recomendada durante un número de años por la Asociación Americana de Abogados por conducto de su co-mité de eliminación de gravámenes del gobierno sobre bienes raíces, por la Liga de Construcción Local de los Estados Unidos y la Aso-ciación de Préstamos, y por numerosas compañías de propiedad in-mueble, a fin de reparar la injusticia con que se-confrontan los au'ee-dores hipotecarios merced al presente estado de la ley, quienes bailan, cuando se hace necesario ejecutar sus hipotecas, que el Gobierno Federal ha anotado contra la propiedad un segundo gravamen por al-guna deuda contraída con los Estados Unidos por el dueño de la propiedad y para el pago de la cual el acreedor hipotecario no tiene obligación legal ni moral. Bajo tales circunstancias, el acreedor se Ve en un impasse-. Le es imposible hacer que se venda en pública subasta la finca, a causa de la nube sobre el título creada por el gravamen del gobierno. No puede remover el gravamen, pues no dis-pone del medio por virtud del cual pueda hacer parte en el procedi-miento ejecutivo a los Estados Unidos. Se le frustra, pues, su de-recho a ejecutar a menos que esté dispuesto a satisfacer el gravamen del gobierno, deuda de la cual él no es responsable, ya que es una persona a quien el gobierno jamás trataría de cobrar.”
Esta legislación fué objeto de prolongadas discusiones en las conferencias celebradas por los comités de ambas cáma-ras. Estas discusiones culminaron en la aprobación de un “bill” sustituto que fué más tarde convertido en ley sin enmiendas. El comité de la Cámara produjo un informe dando cuenta del acuerdo a que se llegó en el seno de las conferencias. Copiamos lo que dice este informe en relación con el artículo cuarto de la ley, tal y como fué definitiva-mente aprobado:
“La enmienda del Senado contiene una cláusula permitiendo a la corte suspender los procedimientos de venta, hasta la terminación de la próxima sesión del Congreso. Esto sin duda se propuso para permi-tir al Congreso asignar fondos a fin de que Estados Unidos, en caso de ser dueño de un segundo gravamen, pudiese hacer posturas al ve-rificarse la Venta para satisfacer gravámenes anteriores y proteger el *211suyo. En su lugar el 'bill’ sustituto dispone que Estados Unidos, en caso de poseer un segundo gravamen, tendrá un año para redimir. De este modo no hay necesidad de que la venta se posponga. En muchos Estados de la Unión existen en la actualidad leyes que per-miten a los poseedores de segundos gravámenes, así como a los due-ños en pleno dominio, un año para redimir, desde la fecha de la eje-cución y venta de la propiedad. Es verdad que en otros Estados no existe este derecho de redención. Sin embargo, la disposición nada agrega a las dificultades existentes en aquellos Estados que no con-ceden período alguno para redimir la propiedad, toda vez que bajo las condiciones actuales cuando las personas a cuyo favor existen gra-vámenes no pueden demandar a Estados Unidos, los derechos de Es-tados Unidos nunca son destruidos por el decreto dictado en el pro-cedimiento de ejecución.”
Para mayor claridad y comprensión vamos a permitirnos transcribir las secciones primera, tercera y cuarta de la ley en cuestión:
“See. Ia. Decrétase por el Senado y la Cámara de Representan-tes de los Estados Unidos, reunidos en Congreso: Que bajo las con-diciones aquí prescritas para la protección de los Estados Unidos, por la presente se otorga el consentimiento de los Estados Unidos a que se le haga parte en cualquier pleito que esté pendiente o se instituya en lo sucesivo en cualquier corte de distrito de los Estados Unidos, incluyendo las de los distritos de Alaska, Hawaii y Puerto Rico, y la Corte Suprema del Distrito de Columbia, y en cualquiera corte esta-dual que tenga jurisdicción sobre la materia, para la ejecución de una hipoteca u otro gravamen sobre un inmueble, a fin de obtener una sentencia que se relacione con cualquier hipoteca u otro gravamen que sobre los bienes puedan tener o alegar los Estados Unidos.



“Sec. 3a. Un litigio de tal naturaleza incoado contra los Estados Unidos en cualquier corte de Estado podrá ser trasladado por los Estados Unidos a la Corte del Distrito de los Estados Unidos en que esté pendiente el litigio. El traslado se efectuará del modo prescrito por la sección 29 del Código Judicial (título 28, sec. 72, Código de los Estados Unidos) : Disponiéndose, que la petición de traslado podrá ser radicada en cualquier momento antes de expirar el tér-mino de treinta días concedido por esta ley o por la corte a los Es-tados Unidos para contestar, y no se exigirá fianza alguna para el traslado. La corte para ante la cual se traslade el caso puede, antes de *212dictar sentencia, devolverlo a la corte del Estado si se desprendiere que no existe una verdadera contienda respecto a los derechos de los Estados Unidos, o cuando aparezca de los autos que todas las demás partes admiten las reclamaciones de los Estados Unidos.”
“See. 4». Excepto en tanto en cuanto aquí se dispusiere lo con-trario, una venta judicial efectuada en cumplimiento de una senten-cia dictada en tal litigio tendrá el mismo efecto respecto a la exone-ración de gravámenes y cargas en favor de Estados Unidos que el dispuesto sobre tales cuestiones por las leyes del Estado, Territorio o Distrito en que estuviere situado el terreno, disponiéndose que toda venta efectuada para el pago de un gravamen inferior al de los Es-tados Unidos se efectuará sujeta al gravamen de los Estados Unidos y sin que afecte a éste, a menos que los Estados Unidos por sus abo-gados, consienta en que la propiedad sea v'endida libre de su hipo-teca o carga y en que se divida el producto de acuerdo con los dere-chos de las partes; y disponiéndose además, que cuando se efectúa una venta para satisfacer un gravamen anterior al de los Estados Unidos, los Estados Unidos tendrán un año a partir de la venta para redimir la propiedad. En cualquier caso en que la suma adeudada a los Estados Unidos estuviere vencida, los Estados Unidos puede so-licitar, como un remedio afirmativo, la ejecución de su propio gravamen o hipoteca y en todo caso en que se vendan bienes para sa-tisfacer una primera hipoteca o un primer gravamen perteneciente a. los Estados Unidos, los Estados Unidos pueden ofrecer en la venta cualquier suma que no exceda del importe de su reclamación más los gastos de la venta, según ordene el jefe del departamento, negociado u otra agencia gubernamental a cargo de la administración de las leyes con respecto a las cuales surge la reclamación de los Estados Unidos.”
Es innecesario considerar el aspecto legal de esta cues-tión en Puerto Pico con anterioridad a la aprobación de esta ley. Ya hemos visto las razones que expone el Comité Judicial para recomendar esta legislación. Estados Unidos consiente en ser demandado en cualquiera de sus cortes de distrito, incluyendo Hawaii, Alaska y Puerto Rico. Este consentimiento para ser demandado en nuestra Isla, así como las disposiciones de la sección 4* de la ley, expresan claramente, sin dejar lugar a dudas, la voluntad del Con-greso de hacer extensiva a Puerto Rico la referida legisla-*213ción. Se alega, sin embargo, qne Estados Unidos lia con-sentido en ser demandado únicamente- en la Corte de Dis-trito Federal, con exclusión de las cortes insulares. Acep-tar esta interpretación equivale a declarar qne esta ley en vigor en Puerto Rico por la autoridad del Congreso, resulta prácticamente inaplicable por disposición del propio Con-greso. No se explica qne el Congreso extienda a Puerto Rico la mencionada legislación, sin ofrecerle los medios de Pacerla efectiva. El Banco Federal no puede demandar al deudor hipotecario Julio Acevedo Bosques en la Corte de Distrito de los Estados Unidos, porque esta corte carece de jurisdicción sobre las partes y sobre la cantidad que se re-clama, que no asciende a $3,000. Tiene necesariamente que acudir a una corte insular, cuyos pronunciamientos no al-canzan a Estados Unidos a menos que figure con su consen-timiento como parte demandada. La ley mencionada, se-gún el informe del Comité Judicial, se aprobó para corregir una injusticia. No cabe presumir que el Congreso tuviera la intención de aplicar el remedio sin limitaciones en el con-tinente, y con marcadas limitaciones en esta jurisdicción. Si existe algún fundamento que pueda servir de base a una interpretación restringida, confesamos que es éste un funda-mento que escapa a nuestra penetración. Nada gana Esta-dos Unidos si se interpreta la ley en sentido restrictivo y se sostiene que no puede ser designado como parte ciernan--dada en una corte insular. En cambio, si se resuelve lo contrario y se adopta una- interpretación razonable, que fa-cilite la aplicación de la ley y la realización de los fines para los cuales fué creada, Estados Unidos puede resultar benefi-ciado dadas las condiciones que la ley prescribe para su pro-tección, y al mismo tiempo se obtendrá la ventaja de resolver judicialmente el gravamen constituido a su favor en su carácter de acreedor hipotecario posterior.
Conviene hacer constar que Estados Unidos no tiene ne-cesidad de someterse a las cortes insulares si no es éste su deseo. La ley le concede el derecho de solicitar el traslado *214del caso a su propia corte, ana vez interpuesta la demanda en la corte local. No hay temor, por lo tanto, de qne sus derechos se ventilen en un tribunal que no sea de su agrado. Si el propósito del Congreso es corregir una injusticia, esta injusticia lo mismo puede manifestarse entre nosotros que en el continente. Si la ley rige en Puerto Rico, deben regir también los medios de hacerla efectiva, y a nuestro juicio si se prescinde de las cortes insulares no puede siempre con-seguirse su efectividad.
Alega el peticionario que-la frase “state court” incluye las cortes insulares. Estados Unidos consiente en ser de-mandado en sus cortes de distrito, incluyendo Alaska, Hawaii, Puerto Rico, la Corte Suprema del Distrito de Columbia y cualquier corte de estado que tenga jurisdicción sobre la ma-teria. Entiende el peticionario que al usar el Congreso la frase “state court” con jurisdicción sobre la materia, ha querido referirse a aquellas cortes que no sean cortes fede-rales en las comarcas mencionadas en la sección primera de la ley. No es razonable suponer que hablando el Congreso de las cortes federales, incluyendo la de Puerto Rico, Hawaii y Alaska, y a renglón seguido de las cortes estaduales, con jurisdicción sobre la materia, quisiera referirse únicamente a las cortes de los estados clásicos de la unión americana, ex-cluyendo a las cortes locales de Puerto Rico, Hawaii y Alaska.
La palabra “estado” puede referirse a un estado de la Unión americana dentro de la constitución y a una denomi-nación política debidamente organizada, no necesariamente como estado ni como territorio o distrito bajo el gobierno de los Estados Unidos.
Veamos lo que dice la Corte Suprema federal sobre esta interesante cuestión. De la opinión emitida por dicha corte en el caso de Talbott v. Silver Bow County, 139 U. S. 440, copiamos lo siguiente:
“En esta sección no se Race una referencia expresa a los Territo-rios; únicamente se menciona a los Estados. A juzgar por la letra de la ley, el argumento es corto y claro. El permiso del Congreso *215es esencial; no se concede permiso a los Territorios; por lo tanto, la contribución territorial no está autorizada y es nula. Cualquiera que pueda ser la letra de la ley, el argumento falla, porque la premisa menor no puede ser sostenida. ,¿Es posible que el Congreso baya querido conceder poderes a los estados para imponer contribuciones y mantener este poder alejado de los territorios? Alguna razón plausible debe sugerirse antes de que se le impute al Congreso la inten-ción de conceder a una jurisdicción independiente, como un estado, el poder de imponer contribuciones a una de sus propias dependen-cias, y al mismo tiempo mantener alejado un poder igual de una organización política como un territorio, que depende completamente del Congreso y está sujeto a su absoluto mandato y control. Ésta no es la lección corriente que la experiencia nos enseña. . .
“Además, aunque la palabra Estado se usa a menudo para distin-guirla de Territorio, sin embargo en su sentido público general, y como se usa algunas veces en los estatutos y los procedimientos del gobierno, tiene el significado más amplio de una comunidad política separada que incluye el Distrito de Columbia y los Territorios, así como aquellas comunidades políticas conocidas como Estados de la Unión. Tal uso de la palabra Estado ba sido reconocido en las de-cisiones de esta corte. Así, en el antiguo caso de Hepburn v. Ellzey, 2 Cranch, 445, 452, el Juez Presidente Marshall observó: ‘Se alega por el demandante que el Distrito de Columbia es una sociedad po-lítica separada; y que es, por lo tanto, un estado conforme a las de-finiciones de los escritores sobre ley general. Esto es verdad.’ En Metropolitan Railroad v. District of Columbia, 132 U. S. 1, 9, el Juez Bradley, hablando a nombre de la corte, declaró que ‘es indudable-mente cierto que el Distrito de Columbia es una comunidad política separada en cierto sentido, y que en ese sentido puede ser denominado un Estado.’ Y en el caso de Geofrey v. Riggs, 133 U. S. 258,268, se dió una interpretación similar al uso de la palabra Estado, y en una cláusula que parecía llevar en su faz un significado más reducido que el lenguaje usado en la sección 5219, supra. La cláusula figu-raba en un tratado entre Francia y los Estados Unidos, y decía así: ‘En todos los Estados de la Unión, cuyas leyes existentes lo permiten, en tanto en cuanto dichas leyes permanezcan en vigor, los ciudadanos franceses gozarán el derecho de poseer propiedad personal y real con el mismo título y de igual manera que los ciudadanos de los Estados Unidos.’ En presencia de este lenguaje, la palabra ‘Estado’ pare-cería referirse no a una comunidad política en general, sino a aque-llas comunidades particulares que componen los Estados de la Unión; sin embargo se sostuvo que incluía el Distrito de Columbia, en una *216opinión en qne el Juez Field se expresó así: ‘Este artículo no ha sido felizmente redactado. Deja en,duda lo que se significó por ‘Estados de la Unión.’ Ordinariamente se sostendría qne estas palabras se aplican a aquellas comunidades políticas que ejercen varios atributos de soberanía y que componen los Estados Unidos, para distinguirlas de las municipalidades organizadas conocidas como Territorios y el Distrito de Columbia. Y sin embargo comunidades separadas, con gobierno local e independiente, son a menudo descritas como Estados, aunque la extensión de su soberanía política esté limitada en sus re-laciones con un gobierno superior o con otros países. Halleck Int. Law, c. 3, párrafos 5, 6 y 7. El término es usado en la jurispru-dencia general y por los escritores sobre derecho público como signi-ficando sociedades políticas organizadas con un gobierno establecido. Dentro de esta definición el Distrito de Columbia, bajo el gobierno de los Estados Unidos, es tan Estado como cualquiera de aquellas comunidades políticas que componen los Estados Unidos.’ ”
Parafraseando a la Corte Suprema de los Estados Unidos bien podemos decir, como sugiere el peticionario, ¿es posible que el Congreso baya querido corregir esta injusticia en los Estados, manteniendo el remedio alejado de los Territorios? Alguna razón plausible debe sugerirse antes de atribuir tal intención al Congreso. No es ésta la lección ordinaria de la experiencia.
Por muchos esfuerzos que haga la imaginación no es po-sible encontrar una razón, y menos una razón plausible, que justifique la exclusión de las cortes insulares o territoriales. Estados Unidos consiente en ser demandado en procedi-mientos pendientes o que en el futuro se establezcan en las Cortes de Distrito de los Estados Unidos, incluyendo el dis-trito de Puerto Rico, y en cualquier “state court” que tenga jurisdicción sobre la materia. Puerto Rico es una entidad política soberana. Tiene su Gobernador, Legislatura, Poder Judicial, y en general todos los atributos de un organismo político independiente. Ha sido declarado territorio organi-zado y es un Estado de la Unión Americana en el sentido amplio de la palabra, que es a nuestro juicio el sentido en el cual se usó por el Congreso la palabra “state” al referirse a las cortes de estado con jurisdicción sobre la materia.
*217Ahora bien, el hecho d^e qne los Estados Unidos consienta en ser demandado no qniere decir qne sea obligatorio desig-narlo como parte en la acción qne se establezca para hacer efectivo el crédito hipotecario. Estados Unidos no es nna parte necesaria en los procedimientos incoados contra el deu-dor. El acreedor pnede designarlo como parte demandada o prescindir de sn intervención. Si opta por demandarlo en unión del deudor, acogiéndose a la ley federal, entonces debe entenderse qne el ejecutante elige para el cobro de su crédito el procedimiento ordinario, toda vez que la ley del Congreso concede a Estados Unidos sesenta días para excepcionar, con-testar o presentar cualquier otra alegación.
Entendemos que las cortes de distrito deben ajustarse a las disposiciones de la ley aprobada por el Congreso, acep-tando como parte demandada a los Estados Unidos cuando el acreedor hipotecario decida acogerse a la ley aprobada por el Congreso.

Debe anularse la resolución diotada por la Corte de Dis-trito de Aguadilla en 27 de enero de 1933 y devolverse el caso a dicha corte para procedimientos ulteriores no inconsisten-tes con los términos de esta opinión.

Los Jueces Asociados Señores Wolf y Aldrey disintieron.*